DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to a memory device comprising: a cell area including a second substrate stacked with the peripheral circuit area in a first direction, perpendicular to an upper surface of the first substrate, and cell blocks and dummy blocks arranged in a second direction, parallel to an upper surface of the second substrate, wherein each of the cell blocks includes gate electrode layers and insulating layers alternately stacked on the second substrate, as suggested in paragraph 0005 of applicant's specification as one embodiment, to which suggested claims 1-2, 4-7, and 12-16 are drawn.
Species II -- drawn to a memory device comprising:  a cell area on the peripheral circuit area in a first direction and including blocks arranged in a second direction intersecting the first direction, the blocks being separated from each other by separation layers extending in a third direction intersecting the second direction, wherein the blocks include a cell block in which memory cells are disposed, a source contact block in which source contacts extending in the first direction and connected to a source region of the cell area are disposed, as suggested in paragraph 0006 applicant's specification as another embodiment, to which suggested claims 17-20 and 23-25 are drawn.
Species III -- drawn to a memory device comprising: a cell area including a substrate having a source region, gate lines stacked in a first direction, perpendicular to an upper surface of the substrate, channel layers extending in the first direction and penetrating through the gate lines and connected to the source region, and source contacts extending in the first direction and connected to the source region and separated from the gate lines in a second direction, parallel to the upper surface of the substrate, as suggested in paragraph 0007 applicant's specification as another embodiment, to which suggested claims 27-28 are drawn.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825